** SCHOOL DISTRICT — ROYALTY PAYMENTS — BUDGET ** UNDER THE CIRCUMSTANCES STATED BY YOU AND ASSUMED IN THIS OPINION, THE ROYALTY PAYMENTS HERE UNDER CONSIDERATION WERE LEGALLY ESTIMATED BY THE EXCISE BOARD TO THE EXTENT OF 90% OF THE AMOUNT COLLECTED FROM SUCH SOURCE FOR THE PREVIOUS FISCAL YEAR, AND ITS FOLLOWS THAT THIS AMOUNT SHOULD BE CONSIDERED BY YOU AS MINIMUM PROGRAM INCOME IN DETERMINING THE AMOUNT OF STATE AID PAYABLE TO THE SCHOOL DISTRICTS.  WE HAVE ASSUMED THAT THE PROPERTY FROM WHICH THE OIL AND GAS IS PRODUCED WAS NOT PURCHASED FROM BORROWED FUNDS, CONSTITUTIONAL BUILDING FUNDS (ARTICLE X, SECTION 10) OR FROM ANY OTHER SPECIAL FUNDS OR RESTRICTED FUNDS WHICH COULD BE USED FOR GENERAL FUND PURPOSES UNDER ARTICLE X, SECTION 16, ARTICLE X, SECTION 19 OF THE OKLAHOMA CONSTITUTION, AND WE EXPRESS NO OPINION AS TO THE CONSTRUCTION OR VALIDITY AS APPLIED TO ROYALTY PAID ON OIL AND GAS PRODUCED FROM LANDS SO ACQUIRED.  IF THE LAND INVOLVED IN YOUR QUESTION WAS SO PURCHASED, YOUR QUESTION SHOULD BE RESUBMITTED TOGETHER WITH FACTS CONCERNING THE NATURE OF THE FUND FROM WHICH THE LAND WAS PURCHASED AND THE PRESENT STATUS THEREOF. (AD VALOREM LEVY, BUDGET) CITE: 62 Ohio St. 335 [62-335] 68 Ohio St. 297 [68-297], 70 Ohio St. 18- [70-18-] 4, ARTICLE X, SECTION 10 (RICHARD M. HUFF)